—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered December 17, 1990, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is no support in the record for the defendant’s claim that he was deprived of effective assistance of counsel (see, People v Sanchez, 182 AD2d 845; People v Martella, 135 AD2d 660). In addition, we find that the sentence was not unduly *454harsh (see, People v Delgado, 80 NY2d 780). Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.